Citation Nr: 1302497	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  10-35 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the Veteran is eligible for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill).


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 2005 to August 2007.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in May 2010, a statement of the case was issued in July 2010, and a substantive appeal was received in July 2010.



FINDINGS OF FACT

1.  The Veteran first entered on active duty after June 30, 1985, with an initial obligation of four years of service to expire in February 2009.

2.  The Veteran was discharged from active duty on August 15, 2007, pursuant to AR 635-200, Chapter 9, Paragraph 9-1c(2), Alcohol or Other Drug Abuse Rehabilitation Failure.

3.  The Veteran did not complete his obligated period of active duty or three years of continuous active duty.

4.  The Veteran was not discharged or released from active duty because of a service-connected disability; sole survivorship; a preexisting medical condition not characterized as a disability; for hardship; for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct, but which interfered with his performance of duty; for convenience of the Government after completing 30 months of a three-year enlistment or 20 months of a two-year enlistment; or, involuntarily for convenience of the Government as a result of a reduction in force.


CONCLUSION OF LAW

The legal requirements for eligibility for educational assistance under Chapter 30 of Title 38 of the United States Code (Montgomery GI Bill) are not met. 38 U.S.C.A. § 3011 (West 2002 & Supp. 2012); 38 C.F.R. § 21.7042 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice and duties to assist provisions of the VCAA are relevant to a different chapter of Title 38, and do not apply to this appeal.  See Barger v. Principi, 16 Vet. App. 132, at 138 (2002).  In the instant case, the Veteran has been notified of the basis for the denial of his claim, and has been afforded ample opportunity to respond.  The Board thus finds that any duties to notify and assist owed her have been fulfilled.  As explained below, the claim is being denied as a matter of law.  Hence, the duty to notify and assist provisions of the VCAA are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (holding that the duties imposed by the VCAA do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence).

Criteria & Analysis

The Veteran has applied for basic educational assistance under the provisions of 38 U.S.C. Chapter 30 (Chapter 30), also known as the Montgomery GI Bill, which provides, inter alia, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.

The program is available to individuals who meet certain criteria of basic eligibility, including active duty during certain prescribed dates and not preceding certain prescribed dates, or meeting certain other exceptional criteria.  See 38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042, 21.7045.

Specifically, in pertinent part, to be eligible for Chapter 30 benefits, an individual must have first become a member of the Armed Forces or first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A).  The individual also must have served an obligated period of active duty. 

In the case of an individual with a three-year period or more of obligated service, the individual must have completed not less than three years of continuous active duty.  If the obligated period of service is less than three years, however, the Veteran must serve at least two years of continuous active duty in the Armed Forces.  38 U.S.C.A. § 3011(a)(1)(A)(i).

However, an individual who does not meet the above service requirements may be eligible for basic educational assistance when he is discharged or released from active duty for certain specified reasons.  Those reasons include when an individual is discharged or released from active duty for (1) a service-connected disability; (2) by reason of a sole survivorship discharge (as that term is defined in 10 U.S.C.A. § 1174(i); (3) for a medical condition which preexisted service on active duty and which VA determines is not service-connected; (4) discharge or release under 10 U.S.C.A. § 1173 (hardship discharge); (5) for a physical or mental condition that was not characterized as a disability and did not result from the individual's own willful misconduct but did interfere with the individual's performance of duty as determined by the Secretary of the military department; (6) for convenience of the Government having completed at least 20 months of continuous active duty if serving a two-year enlistment (7) involuntarily for the convenience of the Government as a result of a reduction in force.  38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 21.7042(a)(5). 

The Veteran's DD Form 214 reflects that he entered active duty on February 22, 2005 and was honorably discharged from service on August 15, 2007.  The narrative reason for his discharge was alcohol rehabilitation failure pursuant to AR 635-200, Chapter 9.  The Veteran was not discharged to a Reserve or National Guard component.  Correspondence dated in July 2007 from the Department of the Army reflects that at the time the Veteran enlisted he was obligated to a four-year period of active duty service.

In reviewing the evidence of record, the Veteran did enter service after June 30, 1985.  But he meets none of the remaining qualifying factors that would make him eligible for Chapter 30 education benefits under the Montgomery GI Bill.  He had an obligated period of service of four years and was discharged after serving 2 years, 5 months, and 24 days.  The Veteran has attempted to argue that as he had over two years of continuous active duty, he should be entitled to benefits.  However, this would only be so if his obligated period of service was less than three years, but he was obligated to a four-year period of service.

The Board has considered the remaining provisions of 38 U.S.C.A. § 3011 (a)(1)(A)(ii) and 38 C.F.R. § 21.7042(a)(5) for possible application; however, there is no evidence that the Veteran was discharged for sole survivorship, a preexisting medical condition not characterized as a disability, for hardship, for a physical or mental condition not characterized as a disability and not the result of his own willful misconduct, but which interfered with his performance of duty, for convenience of the Government after completing 30 months of a three-year enlistment or 20 months of a two-year enlistment, or involuntarily for convenience of the Government as a result of a reduction in force.  As detailed, the Veteran was discharged due to alcohol rehabilitation failure.

While the Board empathizes with the Veteran, there simply is no legal basis to find him eligible for Chapter 30 educational assistance under the Montgomery GI Bill.  The regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 30 educational assistance benefits are clear and specific, and the Board is bound by these criteria.  It is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided this case based on its application of the law to the pertinent facts.  See Owings v. Brown, 8 Vet. App. 17 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171 (1992) [noting that the Court must interpret the law as it exists, and cannot extend benefits out of sympathy for a particular claimant].  The Board also acknowledges that in September 2010 the Veteran was notified that his education or training program had been approved under the Post-9/11 GI Bill.

As the disposition of this claim is based on the law, the Veteran's claim for education benefits under Chapter 30, Montgomery GI Bill, must be regarded as legally insufficient because the requisite elements for eligibility to qualify for this benefit have not been satisfied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility to educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


